Exhibit 10.1
[logo.jpg]
 
 
BBCN BANCORP, INC.
2007 EQUITY INCENTIVE PLAN
 
NOTICE OF STOCK OPTION GRANT AND AGREEMENT
 
Name:
 
Option Number:
Employee ID:
 
Plan Name:  2007 Equity Incentive Plan
Address:
   

 
Effective ___________, 20_, (“Grant Date”), you have been granted
[qualified/non-qualified] option to purchase ___________ (__________) shares of
BBCN Bancorp, Inc. common stock at an Exercise Price of $____ per share pursuant
to the BBCN Bancorp, Inc. 2007 Equity Incentive Plan, as amended and restated
effective as of December 1, 2011 (the “Plan”).  All capitalized terms that are
used in this Agreement that are not defined herein have the meanings defined in
the Plan. In the event of a conflict between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall prevail.  A copy of the Plan and
the Prospectus is attached to this Notice and Agreement.  The terms and
conditions of the Plan are incorporated herein by this reference.
 
Subject to the terms and conditions of the Plan, this Option shall vest over a
period of ____() years from the Grant Date as follows:
 
Vesting in ________ () equal installments of __________ shares per year
commencing on _________, 20_. This Option shall expire ten (10) years from the
Grant Date.
 
By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.
 
Please return a signed copy of this Notice of Stock Option Grant and Agreement
to the Human Resources Manager, and retain a copy for your records.
 
 

 
Dated: 
 
For BBCN Bancorp, Inc.
                 
Dated: 
 
Participant
         




